

 
 

--------------------------------------------------------------------------------

 
Boeing Commercial Airplanes
P.O. Box 3707
Seattle , WA 98124-2207


[Missing Graphic Reference]





6-1166-TRW-0666


American Airlines, Inc.
P.O. Box 619616
Dallas-Fort Worth Airport
Texas 75261-9616
 
Subject:                      TRENT1000-J Powered 787-9 Performance Retention
Commitment
 
Reference:
Purchase Agreement No. 3219 (the Purchase Agreement) between The Boeing Company
(Boeing) and American Airlines, Inc. (Customer) relating to Model 787-923
Aircraft (Aircraft).

 
This Letter Agreement (Letter Agreement) amends and supplements the Purchase
Agreement.  All terms used but not defined in this Letter Agreement have the
same meaning as in the Purchase Agreement.
 
Boeing recognizes that performance retention within reasonable limits is
essential to maintain the economy of operation of the Aircraft.  Therefore the
parties hereto agree as follows with respect to performance retention.
 
1.  
Aircraft Commitment.

 
For the purposes of this Letter Agreement, the Covered Aircraft shall be defined
as a [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]..
 
Boeing commits to Customer that, [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT], as defined in Attachment A, during the Performance Retention Term,
as defined in paragraph 2 below, will not exceed the levels shown in the table
below (Aircraft Commitment).
 
Time After Delivery of the First Covered Aircraft
Cumulative Fleet Average Fuel Mileage Deterioration Commitment (%)
       

 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
 


 


 
2.  
Applicability and Performance Retention Term.

 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
 
2.1  
Delivery Schedule for Covered Aircraft.

 
For the purposes of this Letter Agreement, it is anticipated that Boeing will
deliver the Covered Aircraft to Customer in accordance with the delivery
schedule set forth in Attachment C.  If the fleet size and delivery schedule is
significantly different, the Aircraft Commitment may be appropriately adjusted
to reflect such changes.
 
 
2.2  
Performance Retention Term.

 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
 
3.  
Conditions.

 
3.1  
Operation and Maintenance.

 
Customer shall operate and maintain the Covered Aircraft in accordance with
Customer’s FAA-approved operations and maintenance programs.  Customer shall
operate and maintain the engines in accordance with the Operation and
Maintenance Manuals and Customer's Maintenance Program and an Engine Management
Program mutually defined and agreed to by the Engine Manufacturer and Customer.
 
3.2  
Powerback.

 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
 
3.3                  Flight Cycle Utilization and Derate.




[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].






 
In the event Customer employs a Covered Aircraft during the Performance
Retention Term of this Letter Agreement within the Customer’s system such that
the operation is greater than the maximum assumed values or lower than the
minimum assumed values then the parties agree to make adjustments to the Basic
Data, defined in Paragraph 4 below, solely with respect to such Covered
Aircraft, as a consequence of such usage.
 
4.  
Determination of Fuel Mileage Deterioration.

 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
 
Following the delivery of each Covered Aircraft to Customer by Boeing, and
continuing until expiration of the Performance Retention Term, Customer shall
record, analyze, and forward to Boeing cruise fuel mileage data obtained on such
Covered Aircraft as specified in Attachment B (Basic Data)


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
 
5.  
Notice of Performance Deterioration.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


6.  
Election of Actions.

 
Upon Boeing's receipt of any notice that the Cumulative Fleet Average Fuel
Mileage Deterioration exceeds, or is likely to exceed the Aircraft Commitment,
Boeing and Customer, as appropriate, will take the following actions:
 
[Missing Graphic Reference]                                6.1           Data.
 
Boeing will evaluate the Basic Data.  At its option, Boeing may accomplish such
evaluation by analysis of Customer’s raw ACMS data or by obtaining additional
performance data on such Covered Aircraft in accordance with Attachment B.  Such
additional data may include data acquired during revenue service with Boeing
personnel aboard as observers.  The Basic Data and any additional data obtained
by Boeing in its evaluation shall be appropriately adjusted to reflect any
material changes elected by Customer to the Covered Aircraft which have occurred
subsequent to delivery of the Covered Aircraft, including any replacement of one
or more of the engines installed on a Covered Aircraft.  Additionally,
adjustments will be applied for any relevant factors as agreed by Customer and
Boeing (e.g., inaccuracies in flight deck instrumentation, a sudden increase in
deterioration that is attributed to a foreign object damage event such as severe
hail and the additional rate of deterioration for Aircraft used for pilot
training.)  If Boeing and Customer are in disagreement as to such evaluation of
the Basic Data, such disagreement shall be resolved by good faith technical
negotiation between the parties including, as necessary, the Engine
Manufacturer.
 


 


 
6.2                  Surveys.
 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
 
6.3                  Weight.
 
Boeing may request that Customer weigh such Covered Aircraft, in which event
Customer agrees to weigh such Covered Aircraft in conjunction with its normally
scheduled maintenance and will report its findings to Boeing.
 
6.4  
Corrective Actions.

 
Boeing shall promptly make such recommendations to Customer that Boeing believes
would result in improvement of the cruise fuel mileage performance of such
Covered Aircraft based on analysis of the surveys and available data pursuant to
Paragraphs 6.1 - 6.3.  Boeing, Engine Manufacturer and Customer shall thereafter
mutually agree on the appropriate corrective action to be taken based on any
such recommendations.  Corrective actions, which involve maintenance and/or
refurbishment, as described in paragraph 6.2, both on-wing and off-wing, shall
be performed at no cost to Boeing and/or Engine Manufacturer.
 
6.5                  Improvement Parts and Engine Refurbishment.
 
 
Following the completion of any corrective action pursuant to Paragraph 6.4, if
subsequent Basic Data show that the Cumulative Fleet Average Fuel Mileage
Deterioration of the Covered Aircraft exceeds the Aircraft Commitment, Boeing
shall have the option to provide or cause to be provided to Customer, at no
charge, (except life used on engine parts or parts utilized for maintenance) any
airplane drag improvement parts and/or engine TSFC improvement parts
(Improvement Parts) which, when installed in such Covered Aircraft or engines,
would result in an improvement in the cruise fuel mileage performance.  Boeing
shall provide and/or shall cause Engine Manufacturer to provide, as appropriate,
reimbursement for Customer’s incorporation of such improvements, corrections, or
changes at the warranty labor rate then in effect between Boeing and Customer or
Engine Manufacturer and Customer, as applicable.  Boeing and/or Engine
Manufacturer shall give Customer reasonable advance written notice of the
estimated on-dock date at Customer’s maintenance base for any such Improvement
Parts.
 
If Boeing elects to provide or causes to be provided Improvement Parts for such
Covered Aircraft or engines, then Customer and Boeing shall mutually agree upon
the details of such an Improvement Parts program.  To the extent Boeing and/or
Engine Manufacturer are required to support such a program, such support shall
be provided at no charge to Customer.
 


 


 


 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
 
If Customer elects to incorporate Improvement Parts in such Covered Aircraft
and/or engines, they shall be incorporated in a timely manner and in accordance
with Boeing and Engine Manufacturer instructions.
 
If Customer elects not to incorporate Improvement Parts in such Covered Aircraft
and/or engines, or if Customer elects not to refurbish an engine which has
exceeded Twenty Four Thousand and Six (24,006) hours since new or Nineteen
Thousand Nine Hundred Eighty Four (19,984) hours since initial or any subsequent
performance refurbishment, and for which Boeing and/or Engine Manufacturer has
recommended refurbishment as part of its recommended corrective actions,
subsequent Basic Data shall be appropriately adjusted by an amount consistent
with the improvement in cruise fuel mileage performance which would have been
realized had such Improvement Parts been incorporated or had such engine
refurbishment been performed; provided, however, any such improvement in cruise
fuel mileage performance shall be reasonably substantiated by Boeing to
Customer.
 
7.  
Payments.

 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
 


 
7.1                  Annual Excess Fuel Burn Amount.
 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
 
 


 


 


 


 


 


 


 


 


 


 
 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

















8.  
Duplication of Benefits

 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
 
9.  
Assignment Prohibited.

 
Notwithstanding any other provisions of the Purchase Agreement, the rights and
obligations described in this Letter Agreement are provided to Customer in
consideration of Customer’s becoming the operator of the Aircraft, and cannot be
assigned, in whole or in part, without the prior written consent of Boeing.
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
10.  
Exclusive Remedy.

 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
 
11.  
Confidential Treatment.

 
Customer understands and agrees that the information contained herein represents
confidential business information and has value precisely because it is not
available generally or to other parties.  Customer agrees to limit the
disclosure of its contents to employees of Customer with a need to know the
contents for purposes of helping Customer perform its obligations under the
Purchase Agreement and who understand they are not to disclose its contents to
any other person or entity without the prior written consent of Boeing.
 
Very truly yours,


THE BOEING COMPANY




By                                          
 


Its           Attorney-In-Fact           




If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters treated above, please indicate your acceptance and
approval.


ACCEPTED AND AGREED TO this               day of _____ of 2008


AMERICAN AIRLINES, INC.


By:                                          
 
Its:                                                                         
 
By:                                                                                                      
 
Its:                                                                             

P.A. No. 3219
Performance Retention Commitment
BOEING PROPRIETARY
 
 

--------------------------------------------------------------------------------

 


Attachment A to
Letter Agreement 6-1162-TRW-0666
Page   



 
Determination of Cumulative Fleet Average Fuel Mileage Deterioration
 
For purposes of this Letter Agreement, the “Cumulative Fleet Average Fuel
Mileage Deterioration” is the average cruise fuel mileage deterioration of the
Covered Aircraft.  The determination of the Fleet Average Mileage Deterioration
will be based on fuel mileage deterioration of individual Covered Aircraft
relative to their Baseline Performance Level cruise fuel mileage performance as
defined below.
 
1.           Boeing will provide Customer with the Boeing Airplane Performance
Monitoring Program (APM), in effect at the time of delivery of the first Covered
Aircraft, that shall be used for data analysis during the Performance Retention
Term.  For purposes of this Letter Agreement, the Model Reference Level cruise
fuel mileage performance for the Covered Aircraft shall be as set forth in the
APM.
 
2.           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
 
3.           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
 
4.           The “Current Deterioration” (expressed as a percentage) for each
Covered Aircraft is the difference between the Current Performance Level and the
Baseline Performance Level.
 
5.           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
 


 


 


 


 


 


 


 


 


 


 
6.           The “Cumulative Fleet Average Fuel Mileage Deterioration”
(expressed as a percentage) will be determined for each Subsequent Monitoring
Period by summing the Fleet Average Fuel Mileage Deterioration values as
determined in Paragraph 5 for each calendar month according to the following
equation:
 
 
[CONFIDENTIAL PORTION OMITTED AND FILED

 
 
 
SEPARATELY WITH THE COMMISSION PURSUANT TO

 
 
 
REQUEST FOR CONFIDENTIAL TREATMENT].

 
 
7.           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

P.A. No. 3219
Performance Retention Commitment
BOEING PROPRIETARY
 
 

--------------------------------------------------------------------------------

 


Attachment B to
Letter Agreement 6-1162-TRW-0666
Page   1



 
Cruise Fuel Mileage Performance Determination
 
Customer shall obtain cruise fuel mileage performance data in revenue service
using the Airplane Condition Monitoring System (ACMS).  This data will be
recorded during level flight cruise in steady state conditions.  Data shall be
obtained in accordance with the then current revision of the Airplane
Performance Monitoring Software User Guide (APM User Guide) and shall include
the parameters defined in the airplane model specific appendix during each such
data recording (Data Events).
 
Boeing will provide Customer with the Boeing Airplane Performance Monitoring
Software for data analysis.  Customer shall reduce and analyze data obtained
from the Data Events.  Such analysis shall be in accordance with the methods set
forth in the APM User Guide.  Customer’s analysis shall include the
determination of the fuel mileage, thrust required and fuel flow required
relative to the Model Reference Level.
 
Customer will maintain records of factors relating to fuel mileage
deterioration.  These factors will include (a) engine history, cockpit
instrumentation history and airframe history and condition of such Covered
Aircraft, (b) pertinent Covered Aircraft maintenance and operational procedures
used by Customer, (c) drag effects of any post delivery airframe and/or engine
changes incorporated in such Covered Aircraft, (d) sudden shifts in engine EGT
condition monitoring data, and (e) any other relevant factors.
 



P.A. No. 3219
Performance Retention Commitment
BOEING PROPRIETARY
 
 

--------------------------------------------------------------------------------

 


Attachment C to
Letter Agreement 6-1162-TRW-0666
Page    



 
Delivery Schedule for Covered Aircraft
 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

                                                                               
                                                                               
           


P.A. No. 3219
Performance Retention Commitment
BOEING PROPRIETARY
 
 

--------------------------------------------------------------------------------

 


Attachment D to
Letter Agreement 6-1162-TRW-0666
Page    

ANNUAL LIMITATION ADJUSTMENT EQUATION


 
([CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].)


 (a)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].





(b)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 (c)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].:





(i)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].













































 
(ii)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
(iii)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



NOTE:
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




P.A. No. 3219
Performance Retention Commitment
BOEING PROPRIETARY
 
 

--------------------------------------------------------------------------------

 
